Citation Nr: 1814839	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  08-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability  (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in the case, served on active duty in the United States Navy from July 1990 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision.
In the October 2016 substantive appeal, the Veteran, through his representative, indicated that he did not want a Board hearing.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has specifically argued that his service-connected acquired psychiatric disability renders him totally unemployable.  Accordingly, a claim for TDIU has been raised and the appeals are REMANDED to the AOJ.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal for a higher initial rating for a service-connected acquired psychiatric disorder, to include major depression and a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A(a) (West 2012); 38 C.F.R. § 3.159(c), (d) (2017).  It is unclear from the record whether the Veteran ever applied for or receives Social Security Disability.  If he does, these records have not been requested and a remand is needed to obtain any determination and medical records relied upon by SSA.  In the event that such records may be pertinent to the claims on appeal, on remand, an attempt should be made to obtain any medical records relied upon for the SSA disability determination.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In a June 2016 decision, the Board granted service connection for an acquired psychiatric disorder, to include major depressive disorder.  In a June 2016 rating decision, the AOJ implemented the June 2016 Board decision and assigned a 50 percent disability rating for the acquired psychiatric disorder, to include major depressive disorder, effective October 17, 2006.  The Veteran filed a timely notice of disagreement and this appeal followed.

The Veteran contends both that his service-connected acquired psychiatric disorder, to include major depressive disorder, is more severe than is reflected by the currently assigned 50 percent disability rating, and that due to it he is unable to maintain substantially gainful employment.  See November 2016 Addendum.  The Veteran's last VA examination that evaluated the nature and severity of his service-connected acquired psychiatric disorder, to include major depressive disorder, was in February 2012.  In light of the specific assertions of worsening since the last VA examination, a VA psychiatric examination should be obtained to assist in determining the severity of the service-connected acquired psychiatric disorder, to include major depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran and his representative to provide the names and addresses of all health care providers (VA and non-VA) who have treated him and the names and addresses of the health care facilities (VA and non-VA) where he has been treated for the issues being remanded. 

Then, contact the health care providers/facilities for records reflecting the Veteran's treatment for these issues.  Also request that the Veteran provide any such records he may have in his possession. 

2. Obtain a copy of any Social Security Administration decisions regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering any claims for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.

3. Associate any outstanding VA treatment records with the electronic claims file.

4. Obtain and associate any outstanding VA Vocational Rehabilitation Records with the electronic claims file.

5. After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination, to assess the current nature and severity of the service-connected acquired psychiatric disorder, to include major depressive disorder.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.

The VA examiner should specifically comment on:

a) The Veteran's November 15, 2016 Addendum
b) The February 2017 Vocational Employability Assessment from R.G.
c) The April 2016 Psychological Report from T.W.

6. After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the issues readjudicate the issue of an initial disability rating in excess of 50 percent for an acquired psychiatric disability, and the issue of entitlement to a TDIU rating in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran and the representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






